                   Case 20-51002-BLS          Doc 68   Filed 07/14/21   Page 1 of 8




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE



    In re:                                             Chapter 11

    Old LC, Inc., et al.,                              Case No. 19-11791 (BLS)

                                   Debtors.

    Official Committee of Unsecured Creditors
    of Old LC, Inc., et al., for and on behalf of
    the estates of Old LC, Inc., et al.,
            the Committee,
    v.                                                 Adv. No. 20-51002 (BLS)

    Upfront V, LP, Breakwater Credit
    Opportunities Fund, L.P., et al.,
          Defendants.


     OPPOSITION OF BREAKWATER DEFENDANTS TO PLAINTIFF’S MOTION TO
     DENY OR CONTINUE BREAKWATER DEFENDANTS’ MOTION FOR PARTIAL
     SUMMARY JUDGMENT TO PERMIT DISCOVERY AND MOTION TO COMPEL
                            DEPOSITIONS

             Pursuant to Federal Rule of Bankruptcy Procedure 7056, Defendants Breakwater Credit

Opportunities Fund, L.P. (“Breakwater”), Saif Mansour, Aamir Amdani, Eric Beckman, Darrick

Geant, and Joseph Kaczorowski (together with Breakwater, the “Breakwater Defendants”) submit

this opposition to the adversary plaintiff Committee’s1 motion for relief under Rule 7056(d) (Dkt.

No. 60, the “56(d) Motion”). As grounds, the Breakwater Defendants say:

             1.    The Committee responded to the Breakwater Defendants’ Motion for Partial

Summary Judgment (Dkt. No. 46, the “PSJ Motion”)2 by seeking relief under Rule 7056(d), and,




1
 The Official Committee of Unsecured Creditors of Old LC, Inc.
2
 The Breakwater Defendants refer to the brief in support of the PSJ Motion, as the “PSJ Brief.”
(Dkt. No. 47).
                Case 20-51002-BLS          Doc 68      Filed 07/14/21      Page 2 of 8




two days ago, by filing its Response in Opposition to Breakwater Defendants Motion for a

Protective Order (Dkt. No. 67) (“PO Motion Response”) arguing that (i) the Committee “needs”

depositions to better understand the documentary evidence relevant to its breach of fiduciary duty

theories, and (ii) such depositions are not expensive.3 The PO Motion Response, like the 56(d)

Motion, does not identify any factual dispute or further discovery that would touch on the issues

raised in the PSJ Motion.

          2.    Rule 7056(d) requires that “a party seeking further discovery in response to a

summary judgment motion submit an affidavit specifying, for example, what particular

information is sought; how, if uncovered, it would preclude summary judgment; and why it was

not previously obtained.” In re SemCrude, 2011 WL 2471002, at *5 (Bankr. D. Del. June 20,

2011), quoting Dowling v. City of Philadelphia, 855 F.2d 136, 139-140 (3d Cir. 1988) (emphasis

added).

          3.    The 56(d) Motion concedes that the information sought would not preclude

summary judgment. The Committee seeks to pursue (through depositions) “fact-intensive inquiries

surrounding good faith, disinterestedness, independence, control and motive.” 56(d) Motion at 6.

Its brief bullet-points eleven “issues,” see id. at 6-8, but none addresses the sole point raised in the

PSJ Motion. Breach cannot be proved, and damages cannot be recovered for lost “opportunities”

that required a defendant (regardless of whether it was a fiduciary) to compromise its contract

rights. See PSJ Brief at 13-14 (citing cases). The 56(d) Motion does not argue – because it cannot

– that there is any factual dispute about what Loot Crate’s lost “opportunities” were, or the terms

of Breakwater’s contractual rights as an existing minority preferred shareholder and lender. It



3
 The Breakwater Defendants will fully address the points raised in the PO Motion Response in its reply in
support of its Motion for a Protective Order (Dkt. No. 58) due on July 19, 2021.

                                                   2
               Case 20-51002-BLS          Doc 68      Filed 07/14/21    Page 3 of 8




identifies no alleged lost “opportunity” or other alleged corporate harm that did not require

compromise of those contract rights. PSJ Brief at 14-18. Thus partial summary judgment will rise

or fall on the Court’s application of a simple proposition of law to an undisputed record. If the

PSJ Motion succeeds, the depositions will be moot and the parties and Court will avoid

considerable expense and distraction. If it fails, depositions can proceed, without prejudice to the

Committee.

        4.     SemCrude supports denial of the 56(d) Motion. In Semcrude, rule 56(d) movants

explained how the information they sought would preclude summary judgment. 2011 WL

2471002, at *5. The case involved a contested lien claim in oil sold to the debtors (and resold by

them) prior to a chapter 11 petition. Downstream purchasers moved for summary judgment,

arguing that no lien existed. The oil producers sought to discover the value given for the purchased

oil, and whether the purchasers knew of the liens – information, as the Court advised, that bore

“directly on the merits of the Motions for Summary Judgment.” Id. at *6. Here, the Committee’s

affidavit identifies no query that would bear on the sole factual issue presented: what the lost

“opportunities” and contract rights were.4

       5.      The Odyssey Decisions Support Denial of the 56(d) Motion. The Odyssey cases5

were tried in the Court of Chancery. That court afforded no pre-complaint discovery. Here,

through broad Rule 2004 discovery, the Committee obtained extensive documents, and pre-filing


4
  No theory of disgorgement of an ill-gotten gain is alleged in Counts I-IV of the Complaint, and
none is possible. (It is undisputed that Breakwater lost its equity investment and that its refinanced
debt had been validly issued for money lent.). The consideration paid for Breakwater’s
forbearance, attacked by later counts of the Complaint, is not the subject of the PSJ Motion.
5
  Odyssey Partners, L.P. v. Fleming Co., Inc., CIV. A. No. 14770, 1996 WL 422377, at *3 (Del.
Ch. July 24, 1996) (“Odyssey”) (reciting the well-accepted principle of Delaware law that
“fiduciary obligation does not require self-sacrifice”); Odyssey Partners, L.P. v. Fleming Co. Inc.,
735 A.2d 386, 411, 415 (Del. Ch. May 13, 1999) (“Odyssey II”) (same).


                                                  3
                 Case 20-51002-BLS        Doc 68      Filed 07/14/21    Page 4 of 8




knowledge of the facts. Its Complaint6 recites the alleged opportunities in granular detail.

Complaint ¶¶ 69-72, 74; PSJ Brief at 5-7.

         6.      The first Odyssey decision ruled on a motion to dismiss. At that point the plaintiff

did not have the defendants’ documents. The complaint alleged fiduciary breaches that, at least

on the face of the allegations, did not involve failure to compromise contract rights, and did assert

that a controlling shareholder succeeded in forcing auction procedures to chill market participation.

The Court of Chancery noted, in denying the motion to dismiss, that a fiduciary is not obligated to

compromise its contractual rights, but concluded that the allegations of the complaint raised factual

questions as to whether the defendant’s self-interested acts might have foreclosed the corporation

from opportunities that did not require such compromise. See generally Odyssey, 1996 WL

422377, at *3. Ultimately the case went to trial because the Court concluded that the facts

remained unclarified. See Odyssey Partners, L.P. v. Fleming Co., Inc., CIV. A. No. 14770, 1998

WL 157367, at *1 (Del. Ch. Mar. 5, 1998). The majority shareholder had acquired the company

to the detriment of the minority shareholders, orchestrating a series of transactions to its sole

benefit. After trial, the Court held for the defense. It found that the two foregone opportunities

would have required the defendant to compromise contractual rights. See Odyssey II, 735 A.2d at

411. No breach could be proved because the defendant’s “refusal to waive its preemptive rights

or to assume further financial obligations … without adequate compensation cannot seriously be

thought to have been a breach of its fiduciary duties.” Id.

         7.      The key fact – that the alternative opportunities required contractual compromise –

is neither unclear nor disputed here.




6
    The Breakwater Defendants refer to First Amended Complaint as the “Complaint” (Dkt. No. 28).

                                                  4
                Case 20-51002-BLS         Doc 68       Filed 07/14/21    Page 5 of 8




        8.      Odyssey II clarified the law. Courts in Delaware have relied on its reasoning to

dismiss claims against an alleged fiduciary that derive from that alleged fiduciary’s exercise of

their contractual rights:

        •       In In re Synthes, Inc. S'holder Litig., 50 A.3d 1022, 1040–41 (Del. Ch. 2012), the

Court of Chancery granted a controlling stockholder’s motion to dismiss a complaint alleging that

the stockholder breached fiduciary duties when it refused to consider an acquisition offer that

would have cashed out all the minority stockholders in favor of an offer that treated controlling

stockholder more favorably. Citing Odyssey II, the Court held that the controlling shareholder was

not required to accept a sale bid that would have delivered a better deal for minority shareholders

at its expense. Id. (“Delaware law does not . . . impose on controlling stockholders a duty to engage

in self-sacrifice for the benefit of minority shareholders. That is, the duty to put the ‘best interest

of the corporation and its shareholders’ above ‘any interest ... not shared by the stockholders

generally’ does not mean that the controller has to subrogate his own interests so that the minority

stockholders can get the deal that they want.”).

        •       In In re Midway Games Inc., 428 B.R. 303, 319 (Bankr. D. Del. 2010), on

reconsideration in part (Mar. 19, 2010), Judge Gross dismissed all breach of fiduciary duty counts

and held that controlling shareholders did not breach fiduciary duties when the company decided

to borrow $90M from such shareholders. Citing Odyssey II, the Court observed that “[c]ontrolling

shareholders are entitled to advance their economic interests.” 428 B.R. at 319.

        •       In In re CNX Gas Corp. Shareholders Litig., 4 A.3d 397, 408-09 (Del. Ch. 2010),

V.C. Laster declined to enjoin a tender offer. Citing Odyssey II, he held that “[w]hen a controller

exercises contractual or statutory rights as a third-party lender, its actions are not subject to

fiduciary review.” Id. at 409.



                                                   5
              Case 20-51002-BLS         Doc 68      Filed 07/14/21   Page 6 of 8




       9.     This litigation is no (upper-case) Odyssey, although the Committee seems

determined to make it a lower-case one. The Court should decline the invitation. The 56(d)

Motion identifies no factual dispute or further discovery that would touch on the issue raised in

the PSJ Motion.

                                          Conclusion

       The 56(d) Motion should be denied.

 Dated: July 14, 2021                                  MORGAN, LEWIS & BOCKIUS LLP
 Wilmington, Delaware

                                                   By: /s/ Jody C. Barillare
                                                       Jody C. Barillare (#5107)
                                                       1201 N. Market Street, Suite 2201
                                                       Wilmington, DE 19801
                                                       Telephone: (302) 574-7294
                                                       Email: jody.barillare@morganlewis.com

                                                       Sabin Willett (pro hac vice)
                                                       One Federal Street
                                                       Boston, MA 02110-1726
                                                       Telephone: (617) 951-8775
                                                       Email: sabin.willett@morganlewis.com

                                                       Shannon B. Wolf (pro hac vice)
                                                       One State Street
                                                       Hartford, CT 06103-3178
                                                       Telephone: (860) 240-2700
                                                       Email: shannon.wolf@morganlewis.com

                                                       Attorneys for Movants Breakwater Credit
                                                       Opportunities Fund, L.P., Saif Mansour,
                                                       Aamir Amdani, Eric Beckman, Darrick
                                                       Geant, and Joseph Kaczorowski




                                               6
                Case 20-51002-BLS          Doc 68     Filed 07/14/21      Page 7 of 8




                                  CERTIFICATE OF SERVICE

                I, Jody C. Barillare, hereby certify that on the 14th day of July, 2021, I caused
a copy of the foregoing to be served on the parties on the attached service list in the manner
indicated.

        

Dated: July 14, 2021
                                                        /s/ Jody C. Barillare
                                                        Jody C. Barillare (#5107)
               Case 20-51002-BLS      Doc 68     Filed 07/14/21     Page 8 of 8




Service List

ELECTRONIC MAIL & ECF
(Counsel to Official Committee of Unsecured Creditors)
MORRIS JAMES LLP
Attn: Eric J. Monzo, Bryan M. Keilson and Jeffrey Waxman
500 Delaware Ave., Suite 1500
Wilmington, DE 19801
Email: emonzo@morrisjames.com; bkeilson@morrisjames.com; JWaxman@morrisjames.com

ELECTRONIC MAIL &ECF
(Counsel to Official Committee of Unsecured Creditors)
HEDRICK KRING, PLLC
Joel B. Bailey, Esquire
Joshua L. Hedrick, Esquire
1700 Pacific Avenue, Suite 4650
Dallas, TX 75201
Email: Josh@HedrickKring.com; Joel@HedrickKring.com

ELECTRONIC MAIL &ECF
(Counsel to Official Committee Of Unsecured Creditors)
STRICKLIN LAW FIRM, P.C.
Samuel M. Stricklin, Esquire
Palisade Central II
2435 North Central Expressway, Suite 1200
Richardson, TX 75080
Email: Sam.stricklin@stricklaw.pro

ELECTRONIC MAIL & ECF
(Council to the Upfront Movants)
PACHULSKI STANG ZIEHL & JONES
Attn: Colin R. Robinson, Dean Ziehl, Cia Mackle, and James Hunter
919 North Market Street
17th Floor
Wilmington, DE 19801
Email: jhunter@pszjlaw.com; crobinson@pszjlaw.com; dziehl@pszjlaw.com; cmackle@pszjlaw.com
